October 16, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    THE CITY OF SUGAR LAND, Appellant

NO. 14-14-00292-CV                           V.

                           LEON KAPLAN, Appellee
                      ________________________________

        This cause, an appeal from the trial court’s order overruling the plea to the
jurisdiction filed by appellant, the City of Sugar Land (the “City”), signed on
March 26, 2014 in favor of appellee, Leon Kaplan, was heard on the transcript of
the record. We have inspected the record and find that the undisputed facts negate
the City’s alleged waiver of immunity as to Leon Kaplan’s claim of disability
discrimination. We therefore order the judgment of the court below REVERSED
and RENDER judgment dismissing with prejudice Leon Kaplan’s claim of
disability discrimination against the City.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Leon Kaplan.

      We further order this decision certified below for observance.